     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

NEW YORK CENTRAL MUTUAL FIRE
INSURANCE COMPANY, as subrogee of
Jeffrey and Chelsea Joy,

                      Plaintiff,
                                                       DECISION AND ORDER
              v.
                                                       1:19-CV-00063 EAW
ICON HEALTH & FITNESS, INC.,

                 Defendant.
___________________________________


                                     INTRODUCTION

       Plaintiff New York Central Mutual Fire Insurance Company (“Plaintiff”)

commenced this action on January 11, 2019, bringing various New York state law claims

against defendant Icon Health & Fitness, Inc. (“Defendant”) pursuant to the Court’s

diversity jurisdiction under 28 U.S.C. § 1332. (Dkt. 1). Presently before the Court is a

motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2). (Dkt. 21). For the following reasons, the Court denies the motion to

dismiss.

                                      BACKGROUND

       The following facts are taken from the allegations in the Amended Complaint, the

operative pleading in this matter. (Dkt. 10). As is required on motions such as these, the

Court treats Plaintiff’s allegations as true.



                                                -1-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 2 of 12




       Jeffrey and Chelsea Jay (the “Subrogors”) owned real property located at 9119

Bonta Bridge Road, Jordan, New York 13080 (the “Premises”). (Id. at ¶ 2). Plaintiff issued

an insurance policy to Subrogors that covered the Premises for certain types of damage and

loss, including property damage. (Id. at ¶ 4).

       In approximately 2004, the Subrogors purchased one of Defendant’s treadmills from

a friend, Carol Miles. (Id. at ¶ 7). Ms. Miles purchased the treadmill brand new in

approximately 2002 from a Sears, Roebuck and Company (“Sears”) department store

located in or around Liverpool, New York. (Id.). The treadmill was located in the

basement of the Premises, and it was last used on July 28, 2017. (Id. at ¶¶ 8-9). On or

about July 31, 2017, the control/power circuitry of the treadmill failed and caused a fire.

(Id. at ¶ 10). As a direct result of the fire, the Premises sustained significant property

damage, and the Subrogors sustained other economic losses, all of which were covered by

Plaintiff’s policy. (Id. at ¶¶ 11-12). Plaintiff paid no less than $520,000.00 to cover the

losses sustained as a result of the fire caused by the treadmill. (Id. at ¶ 13). Plaintiff is a

citizen of New York, and Defendant is a citizen of Delaware and Utah. (Id. at ¶ 16).

       Plaintiff filed the instant action on January 11, 2019. (Dkt. 1). On March 19, 2019,

Defendant filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2).

(Dkt. 7). Plaintiff filed an Amended Complaint on April 8, 2019 (Dkt. 10), as well as a

response to the motion on April 9, 2019 (Dkt. 11). On April 18, 2019, Defendant filed an

Answer to the Amended Complaint (Dkt. 12), and the case was referred to United States

Magistrate Judge Jeremiah J. McCarthy to address all pretrial matters excluding dispositive



                                             -2-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 3 of 12




motions on April 19, 2019 (Dkt. 14). The undersigned dismissed the March 19, 2019

motion to dismiss as moot on September 5, 2019. (Dkt. 20).

       On September 30, 2019, Defendant filed the instant motion to dismiss. (Dkt. 21).

Plaintiff filed its response on October 21, 2019 (Dkt. 24), and Defendant’s reply was filed

on October 28, 2019 (Dkt. 25). Discovery is presently scheduled to be completed by July

31, 2020. (Dkt. 34).

                                       DISCUSSION

       As a preliminary matter, Defendant’s motion is not procedurally proper. Federal

Rule of Civil Procedure 12 provides that a motion pursuant to Rule 12(b)(2) “must be made

before pleading if a responsive pleading is allowed.” Fed. R. Civ. P. 12(b). In the instant

matter, Defendant filed an Answer to Plaintiff’s Amended Complaint. (Dkt. 12). “A strict

interpretation of Rule 12(b) would therefore preclude defendants from moving to dismiss

for lack of personal jurisdiction under Rule 12(b). Courts, however, have allowed untimely

motions raising a defense enumerated in Rule 12(b), so long as the defense has been

included in the movant’s answer.” Saldanha v. Baidyaroy, No. 91 CIV. 6413 (PKL), 1992

WL 147669, at *2 (S.D.N.Y. June 15, 1992). In Defendant’s Answer, it asserted as an

affirmative defense that it “is not subject to the personal jurisdiction of this Court.” (Dkt.

12 at ¶ 47). “Accordingly, the Court will treat [Defendant]’s motion to dismiss as if it had

been brought pursuant to Rule 12(b)(2) prior to the answer in this action, and in deciding

[Defendant]’s motion, the Court will apply the principles that Courts have developed in

deciding Rule 12(b)(2) motions.” Saldanha, 1992 WL 147669, at *2; see E-Z Bowz, L.L.C.



                                            -3-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 4 of 12




v. Prof’l Prod. Research Co., No. 00 CIV.8670 LTS GWG, 2003 WL 22064259, at *4 n.2

(S.D.N.Y. Sept. 5, 2003) (collecting cases).

I.     Legal Standard

       “The requirement that a court have personal jurisdiction flows not from Art. III, but

from the Due Process Clause. . . . It represents a restriction on judicial power not as a

matter of sovereignty, but as a matter of individual liberty.” Ins. Corp. of Ir., Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982). “On a Fed. R. Civ. P.

12(b)(2) motion to dismiss for lack of personal jurisdiction, [the] plaintiff bears the burden

of showing that the court has jurisdiction over the defendant.” In re Magnetic Audiotape

Antitrust Lit., 334 F.3d 204, 206 (2d Cir. 2003). “A plaintiff may meet this burden ‘by

pleading in good faith . . . legally sufficient allegations of jurisdiction, i.e., by making a

“prima facie showing” of jurisdiction.’” Gaymar Indus., Inc. v. FirstMerit Bank, N.A., No.

06-CV-70S, 2007 WL 894217, at *3 (W.D.N.Y. Mar. 21, 2007) (quoting Jazini v. Nissan

Motor Co., Ltd., 148 F.3d 181, 184 (2d Cir. 1998)). “A plaintiff can make such a prima

facie showing through affidavits and supporting material containing sufficient facts which,

if credited, would establish personal jurisdiction over the defendant.” Id. (citing Metro.

Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996)). “[W]here the

issue is addressed on affidavits, all allegations are construed in the light most favorable to

the plaintiff and doubts are resolved in the plaintiff’s favor, notwithstanding a controverting

presentation by the moving party.” A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d 76, 79-80

(2d Cir. 1993).



                                             -4-
      Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 5 of 12




II.     Burden of Proof

        Defendant contends that because one of the Subrogors had been deposed at the time

it filed the instant motion, Plaintiff is required to prove that the Court has personal

jurisdiction over the instant matter by a preponderance of the evidence. (Dkt. 21-4 at 2-3).

For the following reasons, the Court finds that Plaintiff was only required to make a prima

facie showing of personal jurisdiction at the time Defendant’s motion was filed.

        As discussed above, Plaintiff ultimately bears the burden of demonstrating the Court

has personal jurisdiction over its case. See In re Magnetic Audiotape Antitrust Lit., 334

F.3d at 206. The extent of the showing a plaintiff must make depends on what stage the

litigation is in:

        If the defendant is content to challenge only the sufficiency of the plaintiff’s
        factual allegation . . . by filing a Rule 12(b)(2) motion, the plaintiff need
        persuade the court only that its factual allegations constitute a prima facie
        showing of jurisdiction. If the defendant asserts in a Rule 56 motion that
        undisputed facts show the absence of jurisdiction, the court proceeds, as with
        any summary judgment motion, to determine if undisputed facts exist that
        warrant the relief sought. If the defendant contests the plaintiff’s factual
        allegations, then a hearing is required, at which the plaintiff must prove the
        existence of jurisdiction by a preponderance of the evidence.

Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990). The

standard a plaintiff must meet when making a showing of personal jurisdiction also varies

depending on how much discovery has been conducted in a case. “[W]here the parties

have conducted extensive discovery . . . but no evidentiary hearing has been held—the

plaintiff’s prima facie showing, necessary to defeat a jurisdiction testing motion, must

include an averment of facts that, if credited by [the ultimate trier of fact], would suffice to

establish jurisdiction over the defendant.” Metro. Life Ins. Co. v. Robertson-Ceco Corp.,

                                             -5-
       Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 6 of 12




84 F.3d 560, 567 (2d Cir. 1996) (second alteration in original) (quotation omitted).

However, “[w]here . . . plaintiffs have had minimal opportunity for discovery, the plaintiff

need make only a prima facie showing of jurisdiction by pleading in good faith legally

sufficient allegations of jurisdiction.” In re Amaranth Nat. Gas Commodities Litig., 587

F. Supp. 2d 513, 526 (S.D.N.Y. 2008) (quotations omitted), aff’d, 730 F.3d 170 (2d Cir.

2013).

         At the time Defendant filed the instant motion, Plaintiff had only a minimal

opportunity for discovery. The record before the Court shows that the only discovery

conducted when Defendant moved for dismissal was a deposition taken of one of Plaintiff’s

Subrogors on August 16, 2019. (See Dkt. 21-3). Plaintiff sent initial discovery demands

to Defendant on August 1, 2019, but as of October 21, 2019—the date Plaintiff filed its

response to the instant motion—Defendant had not yet responded. (Dkt. 24 at ¶ 7).

Additionally, no evidentiary hearing has been held regarding the existence of personal

jurisdiction. The Court finds that under these circumstances, Plaintiff “need make only a

prima facie showing of jurisdiction by pleading in good faith legally sufficient allegations

of jurisdiction.” In re Amaranth Nat. Gas Commodities Litig., 587 F. Supp. 2d at 526.

III.     Prima Facie Showing of Jurisdiction

         “To make a prima facie showing that jurisdiction exists, a Plaintiff must

demonstrate: (1) proper service of process upon the defendant; (2) a statutory basis for

personal jurisdiction over the defendant; and (3) that exercise of jurisdiction over the

defendant is in accordance with constitutional due process principles.” Stroud v. Tyson

Foods, Inc., 91 F. Supp. 3d 381, 385 (E.D.N.Y. 2015) (citing Licci ex rel. Licci v. Lebanese

                                           -6-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 7 of 12




Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir. 2012)). In the present motion, Defendant

argues that Plaintiff has failed to establish that there is a statutory or constitutional basis

for personal jurisdiction.

       “In general, a ‘district court’s personal jurisdiction is determined by the law of the

state in which the court is located.’” Mrs. U.S. Nat’l Pageant, Inc. v. Miss U.S. Org., LLC,

875 F. Supp. 2d 211, 219 (W.D.N.Y. 2012) (quoting Spiegel v. Schulmann, 604 F.3d 72,

76 (2d Cir. 2010)). “There are two ways that New York exercises personal jurisdiction

over non-residents: general jurisdiction pursuant to [CPLR 301] . . . or specific jurisdiction

pursuant to [CPLR 302].” Thackurdeen v. Duke Univ., 130 F. Supp. 3d 792, 798 (S.D.N.Y.

2015) (quotation marks and citation omitted), aff’d, 660 F. App’x 43 (2d Cir. 2016).

“Specific jurisdiction is available when the cause of action sued upon arises out of the

defendant’s activities in a state. General jurisdiction, in contrast, permits a court to

adjudicate any cause of action against the . . . defendant, wherever arising, and whoever

the plaintiff.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016).

       Plaintiff does not contend that this Court has general jurisdiction over Defendant,

but instead that specific jurisdiction exists based on the purchase of Defendant’s treadmill

from a Sears in New York. (Dkt. 24-2 at 14-15). “N.Y. C.P.L.R. § 302(a) provides, in

pertinent part, that a court ‘may exercise personal jurisdiction over any non-domiciliary . . .

who in person or through an agent . . . transacts any business within the state,’ so long as

the plaintiff’s ‘cause of action aris[es] from’ that ‘transact[ion].’” Licci, 673 F.3d at 60

(footnote omitted). “[I]n determining whether personal jurisdiction may be exercised

under section 302(a)(1), a court must decide (1) whether the defendant ‘transacts any

                                             -7-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 8 of 12




business’ in New York and, if so, (2) whether this cause of action ‘aris[es] from’ such a

business transaction.” Id. (second alteration in original) (quotation omitted).

       The transaction of business provision “extends the jurisdiction of New York state

courts to any nonresident who has purposely availed [himself] of the privilege of

conducting activities within New York and thereby invoked the benefits and protections of

its laws.” Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 787 (2d

Cir. 1999) (alteration in original) (quoting Parke-Bernet Galleries v. Franklyn, 26 N.Y.2d

13, 16 (1970)). Under this provision, “courts must look at the totality of circumstances

concerning the party’s interactions with, and activities within, the state.” Id. “A defendant

need not physically enter New York to transact business, ‘so long as the defendant’s

activities here were purposeful.’” Licci, 673 F.3d at 61 (quoting Deutsche Bank Sec., Inc.

v. Montana Bd. of Invs., 7 N.Y.3d 65, 71 (2006)). “The New York Court of Appeals has,

for example, recognized long-arm jurisdiction over ‘commercial actors and investors using

electronic and telephonic means to project themselves into New York to conduct business

transactions.’” U.S. Commodity Futures Trading Comm’n v. Wilson, 27 F. Supp. 3d 517,

528 (S.D.N.Y. 2014) (quoting Deutsche Bank, 7 N.Y.3d at 71). Additionally, jurisdiction

that comports with the requirements of due process “can be established through a stream

of commerce theory.” RegenLab USA LLC v. Estar Techs. Ltd., 335 F. Supp. 3d 526, 543

(S.D.N.Y. 2018) (quotation omitted); see Chloe v. Queen Bee of Beverly Hills, LLC, 616

F.3d 158, 172 (2d Cir. 2010) (“[A] court could assert jurisdiction over a corporation that . . .

‘delivers its products into the stream of commerce with the expectation that they will be



                                             -8-
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 9 of 12




purchased by consumers in the forum State and those products subsequently injure forum

consumers.’” (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985))).

       Plaintiff alleges that in approximately 2004, the Subrogors purchased one of

Defendant’s treadmills from a friend, Carol Miles, and that Ms. Miles purchased the

treadmill brand new in approximately 2002 from a Sears department store located in or

around Liverpool, New York. (Dkt. 10 at ¶ 7)). “Where, as here, personal jurisdiction is

challenged by way of a motion pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure, the Court must ‘assume[ ] the truth of the plaintiff’s factual allegations[.]’”

Wolo Mfg. Corp. v. ABC Corp., 349 F. Supp. 3d 176, 194 (E.D.N.Y. 2018) (first alteration

in original) (quoting Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 85 (2d Cir.

2013)). Assuming Plaintiff’s factual allegations are true, the treadmill made by Defendant

that caused the damage to the Premises was sold at a Sears in New York in 2002, and that

sale of the treadmill is sufficient to establish at the pleadings stage that Defendant

purposely availed itself of the privilege of conducting activities within New York. See

Zelouf Int’l Corp. v. Na El, Inc., No. 1:13-CV-01788 ALC, 2014 WL 1318372, at *5

(S.D.N.Y. Mar. 28, 2014) (finding specific personal jurisdiction was established because

the defendant’s “sale of merchandise in New York . . . is ‘related to’ [the plaintiff]’s cause

of action”); Carlton Int’l, PLC v., Am. Concord Techage, Inc., No. 94 CIV. 3750 (JFK),

1995 WL 450274, at *3 (S.D.N.Y. July 31, 1995) (“Plaintiff alleges that Defendant

regularly sells its products in New York through at least three retailers. Such alleged

actions amount to a prima facie showing of Defendant’s purposeful availment of

conducting business in New York and form a significant enough relationship between the

                                            -9-
    Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 10 of 12




Defendant, the forum, and the litigation such that it would be fair to exercise personal

jurisdiction over Defendant.”).

        Defendant does not argue that Plaintiff’s allegations are in and of themselves

insufficient. Indeed, Defendant’s recognition of the sufficiency of Plaintiff’s factual

allegations is evidenced by its filing of an Answer (Dkt. 12) in response to the Amended

Complaint (Dkt. 10) and by the fact that it did not file the instant motion until after

conducting a deposition (Dkt. 21; Dkt. 21-3). Instead, Defendant bases its arguments on

information obtained during the deposition. (See generally Dkt. 21-4). It would be

inappropriate for the Court to consider arguments made by Defendant based on information

obtained during the early stages of discovery in a motion pursuant to Rule 12(b)(2) where

the factual allegations in Plaintiff’s Amended Complaint are sufficient to make a prima

facie showing of personal jurisdiction and, as previously discussed, where Plaintiff has not

had a sufficient opportunity to engage in discovery. See In re Amaranth Nat. Gas

Commodities Litig., 587 F. Supp. 2d at 526.

       The cases cited by Defendant are not inapposite. In those cases, the allegations in

the complaints were found to be insufficient to establish personal jurisdiction, and the

plaintiffs attempted to make a prima facie showing of jurisdiction by relying on

submissions in affidavits. See Senese v. Hindle, No. 11-CV-0072 RJD, 2011 WL 4536955,

at *1 (E.D.N.Y. Sept. 9, 2011) (“As plaintiff has yet to file a complaint in either state or

federal court, the facts are drawn largely from the parties’ motion papers.” (footnote

omitted)), report and recommendation adopted, No. 11 CV 72 RJD RLM, 2011 WL

4529359 (E.D.N.Y. Sept. 28, 2011); Gosain v. State Bank of India, 689 F. Supp. 2d 571,

                                           - 10 -
     Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 11 of 12




583 (S.D.N.Y. 2010) (“[The plaintiff] relies entirely on conclusory allegations that are

insufficient to establish personal jurisdiction.”), vacated and remanded in part on personal

jurisdiction grounds, 414 F. App’x 311 (2d Cir. 2011); Novak v. Petsforum Grp., Inc., No.

02-CV-2978 (DLI), 2005 WL 1861778, at *2 (E.D.N.Y. Aug. 1, 2005) (“[T]he complaint

contains insufficient allegations of any purposeful activities directed at New York.”); Ariel

Mar. Grp., Inc. v. Pellerin Milnor Corp., No. 88 CIV. 6447 (PKL), 1989 WL 31665, at *3

(S.D.N.Y. Mar. 29, 1989) (“Even taking as true plaintiff’s allegations concerning the

volume and content of the telephone calls, [plaintiff has] failed to make out a prima facie

case of jurisdiction over defendant.”). In contrast, as discussed above, the Court finds the

allegations in Plaintiff’s Amended Complaint sufficient.

       While Defendant may ultimately be successful in asserting its defense on a motion

for summary judgment, it is not appropriate for the Court to make a jurisdictional finding

based on a motion made before Plaintiff has a sufficient opportunity to obtain information

that could help it prove its plausible allegations. See EED Holdings v. Palmer Johnson

Acquisition Corp., 387 F. Supp. 2d 265, 273 (S.D.N.Y. 2004) (denying Rule 12(b)(2)

motion but noting that “[o]nce jurisdictional discovery is completed, [the defendant] may

choose to move for summary judgment, pursuant to Fed. R. Civ. P. 56, for lack of personal

jurisdiction”). Accordingly, the Court denies Defendant’s motion.

                                     CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss pursuant to 12(b)(2) (Dkt.

21) is denied.



                                           - 11 -
    Case 1:19-cv-00063-EAW-JJM Document 35 Filed 06/01/20 Page 12 of 12




      SO ORDERED.


                                            ________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge

Dated: June 1, 2020
       Rochester, New York




                                   - 12 -
